Citation Nr: 1426312	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for non-specific urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to May 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) - which, in relevant part, denied his claims of entitlement to service connection for sinusitis, hypertension, migraine headaches and non-specific urethritis.

As support for his claims, the Veteran and his wife testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In April 2013, the Board remanded the claims, including those for sinusitis and migraine headaches, for further development that included supplemental medical nexus opinions. 

In another decision since issued in November 2013, on remand, the RO granted the Veteran's claims of entitlement to sinusitis and migraine headaches.  The RO assigned an initial 50 percent rating for the sinusitis and an initial 30 percent rating for the migraine headaches, both retroactively effective from July 28, 2006, the date of receipt of these claims.  The Veteran did not, in response, separately appeal either these initial ratings or effective date assigned for these now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where appealed claims for service connection are granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claims concerning "downstream" issues such as the compensation level assigned for the disabilities and effective date).  So those claims are no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Therefore, only the claims for hypertension and non-specific urethritis remain.


A review of the claims file, however - even since the remand- shows that the Veteran's claim for hypertension inexplicably was not readjudicated in light of the subsequent development undertaken pursuant to the Board's April 2013 remand directives.  So his claim for hypertension regrettably again must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).

On the other hand, the Board is going ahead and deciding his claim for non-specific urethritis.


FINDING OF FACT

The most persuasive medical opinion evidence of record indicates the Veteran does not have non-specific urethritis, even on the chance he may have in years past.


CONCLUSION OF LAW

He has not established he has this claimed condition, much less because of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, an August 2006 letter was sent in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate his claim of entitlement to service connection for this alleged disability (namely, of his Veteran status, proof he has this claimed disability, and indication of a relationship between this alleged disability and his service), and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning this claim.


VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, the transcript of his hearing testimony, and his and others' lay statements have been associated with his claims file for consideration.  Also, pursuant to the Board's April 2013 remand directive, his Social Security Administration (SSA) records have been obtained.  A review of these records shows they are unrelated to this claim for non-specific urethritis, however.  So, although obtained, it was ultimately determined they are irrelevant to this claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Golz clarified that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.

As also already alluded to, the April 2013 remand was to obtain a VA supplemental medical nexus opinion regarding this claim for non-specific urethritis.  To this end, the RO obtained a VA supplemental medical nexus opinion in June 2013 and an addendum opinion in February 2014.  The Board finds that they are adequate for deciding this claim because the examiner reviewed the claims file, considered the Veteran's contentions, and supported the medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of all that has occurred, the Board finds that there was substantial compliance with the April 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further concerning the October 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding Veterans Law Judge or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding Veterans Law Judge or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the Veterans Law Judge fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  Indeed, the additional information gained from that exchange was another reason the Board subsequently remanded this claim in April 2013 for the further development mentioned.

II.  Whether Service Connection for Non-Specific Urethritis is Warranted

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus")  between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Non-specific urethritis is not such a condition.

Regulations also provide nonetheless that service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

Turning now to the relevant facts.  A review of the Veteran's STRs shows he was treated once during his service, in January 1990, for penile discharge.  The diagnosis was non-specific urethritis.  There were no further complaints or treatment for this condition during the remainder of his service, which lasted until May 1995, so for some 5 more years.

The post-service medical treatment records are similarly unremarkable for any further complaints or treatment of any symptoms or diagnosis suggestive of another bout of non-specific urethritis.

During his November 2006 VA examination, the Veteran stated he had developed difficulty urinating in 1988-89.  He denied any dysuria or penile discharge at the then present.  His urine sample and complete blood count (CBC) were within normal limits.  The examiner indicated the non-specific urethritis, apparently referring to the past diagnosis, was now asymptomatic.

Since however the Board determined that that opinion was inadequate, in its April 2013 remand instructions the Board requested a supplemental opinion to determine whether the Veteran indeed had a current diagnosis of non-specific urethritis and whether it was residual to the non-specific urethritis he had experienced during his service or now resolved or asymptomatic.

In a June 2013 VA supplemental medical opinion report, the examiner opined that the Veteran's current diagnosis of urethritis was at least as likely as not related to his service, but then stated that the Veteran did not have a current diagnosis of urethritis.  The examiner further noted that the Veteran was diagnosed while in service and deployed overseas, but that urethritis was a self-limiting condition - once treated, it was resolved.

The examiner was then asked to clarify his opinion as it was seemingly contradictory.  He provided an addendum medical opinion in February 2014, stating that the Veteran did not have a current diagnosis of urethritis and that there were no residuals, either, as the condition had resolved.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for urethritis in July 2006 has there been indication the Veteran has been treated for any symptoms associated with it, such as dysuria and penile discharge, or received a diagnosis of urethritis.  Resultantly, service connection for urethritis is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

It is not enough merely to have had urethritis while in service, and even resultantly to have been treated for it, if it since has resolved such that there is no current disability on account of it.  And this is indeed the situation here, so this claim must be denied because the Veteran must both establish present disability and a relationship between this disability and his military service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In regards to the former, he has fallen short of his pleading-and-proof requirement because there is no indication he presently has urethritis or even has for quite some time now, including since immediately preceding the filing of his claim for this condition.


ORDER

The claim of entitlement to service connection for non-specific urethritis is denied.


REMAND

In the prior April 2013 remand, the Board instructed the Appeals Management Center (AMC) that, after accomplishing the requested development, this claim should be readjudicated in light of the additional evidence.  If the claim was not granted to the Veteran's satisfaction, he and his representative were to be sent a supplemental statement of the case (SSOC) and afforded time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.  See 38 C.F.R. §§ 19.31, 19.37.  

Because the AMC did not readjudicate the Veteran's claim for hypertension, there was not compliance with this remand directive.  The Veteran still contends that he is entitled to service connection for this disease, so it is indeed clear that the Board's only recourse is to again remand this claim for this necessary readjudication in an SSOC, assuming this claim is still being denied.  See the Veteran's Statement in Support of Claim dated in February 2014 (on VA Form 21-4138).  

Accordingly, this claim is REMANDED for the following additional consideration:

Readjudicate this remaining claim of entitlement to service connection for hypertension in light of all of the additional evidence submitted or otherwise obtained since the Board's prior April 2013 remand of this same claim.  If this claim continues to be denied, send the Veteran and his representative another SSOC, but this time including this claim, and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


